Title: Nathaniel Pendleton’s First Statement of the Regulations for the Duel, [4 July 1804]
From: Pendleton, Nathaniel
To: 



[New York, July 4, 1804]



  1.
  To leave this Island from different points in two boats precisely at five
    Oclock on Saturday P M and to proceed to the place proposed. The party first
    arriving will wait the landing of the other; each boat shall be rowed by four
    confidential persons only, who shall remain in their respective boats untill
    called for. These persons are not to be armed in any manner whatever. There will
    be but 7 persons in each boat. The principle, his second, one Surgeon and four
    oarsmen. The Surgeons may attend in Silence on the Ground.


  2.
  The distance between the parties to be ten yards measured by the seconds, and
    the positions shall be directly marked.


  3.
  The Seconds shall determine by lot the choice of positions.


  4.
  The pistols shall not exceed 11 In. in the barrel. They are to be smooth
    bores, & to be loaded by the Seconds, in each others presence, shewing a
    smooth ball.


  5.
  The gentlemen will stand correctly at their stations and receive their pistol.
    The Seconds having determined by lot who gives the words he to whom this lot falls
    shall take his position and shall distinctly ask the parties whether they are
    prepared. If they answer in the affirmative, He shall say “proceed” upon which the
    parties shall fire promptly—if one fires before the other, the opposite second
    shall say, one, two, three, fire, and he shall fire.


  6.
  If either should be wounded before he has fired, and means to fire, he shall,
    if he can stand unsupported, be entitled to his shot, and not otherwise. If either
    has fired, is wounded and means to proceed he shall receive no assistance, his
    second will only exchange the pistol. If he falls forward the second will re
    ⟨past⟩ him.


  7.
  At the exchange of pistols, the parties will resume their stations and the
    word given as in Article 5.



  8.
  A snap or flash to be considered a fire. The Pistol not to be
    recovered.


  9.
  Neither party to quit his Station untill he is disqualified to proceed.


